Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/27/2020.   
Claims 1-6 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANSPANN et al (DE102012022452, IDS).  
As for claim 1, ANSPANN discloses a motor unit comprising: 
a motor (12) including a rotor (34) arranged to rotate about a motor axis extending in a horizontal direction, and a stator (32) located radially outside of the rotor, the rotor including a shaft (44); 
a housing (28, 30) including a housing space to house the motor; 

an oil passage (see flow arrows) arranged to circulate the oil in the housing space to cool the motor [0008, 0077]; and 
a gear portion (14, 16) connected to the shaft of the rotor on one side in an axial direction of the motor axis (Fig. 1) [0063]; 
wherein the stator includes: 
a stator core (36); and at least one coil wound around the stator core (40); the at least one coil has a pair of coil ends (42a, 42b) arranged to project to opposite sides in the axial direction from the stator core; 
the housing [0067] includes: 
a motor housing portion (28) arranged to define in an interior thereof a motor chamber to house the motor; 
a gear housing portion (30) arranged to define in an interior thereof a gear chamber to house the gear portion; and 
a partition (Fig. 1, radial wall) arranged to divide the gear chamber and the motor chamber; 
the oil passage includes: 
a flow passage (see at 68) arranged in an interior of the housing (28); and 

the flow passage includes a portion (axial portion of 68) arranged to extend along the axial direction (at 68, Figs. 1-2), and arranged to feed the oil to the oil feeding structure; and 
the partition includes the portion of the flow passage arranged to feed the oil to the oil feeding structure (see flow arrow in the wall, Figs. 1-2).  
As for claim 2, ANSPANN discloses the motor unit according to claim 1, wherein the oil feeding structure includes a reservoir (54) arranged to store the oil; and the reservoir includes an outflow port (60) [0074] arranged to open toward at least one of the stator core and the coil ends (via 68, 92, 98). 
As for claim 5, ANSPANN discloses the motor unit according to claim 1, wherein the shaft of the rotor is arranged to extend along the axial direction with the motor axis as a center; the shaft includes: a hollow portion (along 72) located inside of the shaft, and arranged to extend in the axial direction; and a communicating hole (78, 80) arranged to extend in a radial direction to bring the hollow portion into communication with a space outside of the shaft; the oil passage includes an intra-shaft channel (72) located in the hollow portion; and the oil passage is arranged such that a direction in which the oil flows in the portion of the flow passage is a same as a direction in which the oil flows in the intra-shaft channel (see Fig. 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ANSPANN in view of Suzuki et al (US 5973427 A).  
As for claim 3, ANSPANN discloses the motor unit according to claim 1, wherein the oil feeding structure (92, 94, Figs. 1, 6) includes at least one feed structure in which the oil flows; and the at least one feed structure includes an injection hole arranged to open toward at least one of the stator core and the coil ends.  ANSPANN failed to teach the feed structure being in form of pipe. 
Suzuki discloses an oil feeding structure (Figs. 4-5) includes at least one feed pipe (42).  It would have been obvious before the effective filing date of the claimed 
As for claim 4, ANSPANN as modified discloses the motor unit according to claim 3, wherein Suzuki discloses the at least one feed pipe (42) includes a plurality of feed pipes (Figs. 4-5); and the plurality of feed pipes include: a first feed pipe; and a second feed pipe arranged apart from the first feed pipe (pipes 42 are discrete).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ANSPANN in view of MIYAMOTO et al (US 20190113135 A1).  
As for claim 6, ANSPANN discloses the motor unit according to claim 1, wherein the flow passage includes: a first intra-partition flow passage (first axial line of 68 before radial line to 90) located in the partition; and intra-partition flow passages (second axial line of 68 after radial line to 90, Fig. 5) located in the partition, and arranged to branch out from the first intra-partition flow passage and extend in the axial direction; and the second intra-partition flow passage is arranged to feed the oil to the oil feeding structure.  ANSPANN shows in Fig. 5 with branched axial lines of from circumferential line of 68 to feed into lines 64, but it is not clear to meet the claim.  MIYAMOTO discloses two branched axial lines (32, 34, Fig. 2) over prior art (Fig. 5).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a plurality of second intra-partition axial flow passages (second axial line of 68 after radial line to 90) located in the partition, for improvements in cooling performance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834